02/14/2020
               IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                                April 15, 2019 Session

    ANDERSON COUNTY TENNESSEE, ET AL. v. TENNESSEE STATE
              BOARD OF EQUALIZATION, ET AL.

               Appeal from the Chancery Court for Anderson County
                No. 16CH8375      M. Nichole Cantrell, Chancellor
                     ___________________________________

                          No. E2018-00142-COA-R3-CV
                      ___________________________________

This appeal concerns the validity of an agreed order entered in a proceeding before the
Tennessee Board of Equalization in a contested case between Anderson County,
Tennessee, and Toyota Motor Manufacturing, Inc. The order purported to settle a dispute
over the value of dies, jigs, and molds used for manufacturing automobile parts. The
attorney for the Tennessee Comptroller’s Division of Property Assessments, which
intervened in the proceeding, signed the agreed order on behalf of Toyota and the
Anderson County Property Assessor “with express permission” of both parties, two
months later, the Assessor moved to set the order aside, asserting that he had not agreed
to the settlement terms or given the attorney for the Division of Property Assessments
permission to sign on his behalf. The administrative judge treated the motion as one for
extraordinary relief under the guidance of Tennessee Rule of Civil Procedure 60.02 and
held an evidentiary hearing. The administrative judge found the testimony of the
Division of Property Assessment’s attorney was more credible than that of the Anderson
County Assessor and denied the motion. The County filed a petition for review with the
Chancery Court and the trial court reversed the decision of the administrative law judge,
finding that the documentary evidence gave more credibility to the Assessor’s testimony.
Considering the deference that reviewing courts must give to credibility determinations,
we find no basis for reversing the administrative judge’s decision to deny Anderson
County’s motion. Accordingly, we reverse the judgment of the trial court, and remand
the case with instructions to remand the case to the Tennessee Board of Equalization for
further proceedings.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Reversed;
                                 Case Remanded

RICHARD H. DINKINS, J., delivered the opinion of the Court, in which D. MICHAEL
SWINEY, C.J. and CHARLES D. SUSANO JR., JJ., joined.
Edmund Scott Sauer and Joseph Wesley Gibbs, Nashville, Tennessee, for the appellant,
Toyota Motor Manufacturing, Kentucky.

Nicholas Jay Yeager, Clinton, Tennessee, for the appellees, Anderson County,
Tennessee, and Anderson County Assessor of Property.

Mary Ellen Knack, Assistant Attorney General, Nashville, Tennessee, for the appellees,
Tennessee State Board of Equalization and Assessment Appeals Commission.

                                              OPINION

                                      I.    BACKGROUND

       This case arose out of a dispute between Toyota Motor Manufacturing and
Anderson County, Tennessee, over the taxable value of equipment acquired by Toyota
Motor Manufacturing (“Toyota”) to manufacture automobile parts in Anderson County
(“the County”). Under the standard depreciation schedule in Tenn. Code Ann. § 67-5-
903(f), Toyota’s equipment would be valued at 75% of acquisition cost in year one, 50%
of cost in year two, 25% of cost in year three, and 20% of cost in each year after that.

       However, in accordance with § 67-5-902(a),1 Toyota requested a nonstandard
depreciation schedule each year from 2008 to 2012. Toyota believed the standard
schedule resulted in an inflated value because the equipment was used to manufacture
new automobile parts for only five to seven years. After that, the equipment was used for
only service parts when needed. Each year Anderson County declined to adopt Toyota’s
proposed schedule, and each year Toyota appealed the valuation to the State Equalization
Board. The Tennessee Comptroller’s Division of Property Assessments intervened as an
interested party. Meanwhile, Toyota paid the tax as assessed.




      1
          Tenn. Code Ann. § 67-5-902(a) provides, in relevant part, as follows:

      Unless otherwise provided for, those owners and lessees of taxable tangible personal
      property who are required by rules and regulations of the state board of equalization to
      report to the assessor shall report on such schedule as the state board of equalization may
      require. The schedule adopted by the board shall provide that a value different from
      standard depreciated cost may be used where such value more closely approximates fair
      market value, and the assessor may request supportive information in such instances from
      the taxpayer.



                                                      -2-
                              II.   SETTLEMENT NEGOTIATIONS

       While Toyota’s appeals were pending, Division of Property attorney John Allen
brokered settlement discussions between Toyota and the Anderson County Property
Assessor. In 2011, Toyota proposed a depreciation schedule that used the standard rates
for the first seven years and 5% after that. The negotiations stalled, however, when a key
Toyota employee retired.

       In 2012, the County elected a new property assessor, John Alley (“the Assessor”).
Shortly after that, Toyota restarted the negotiation process by proposing a revised
depreciation schedule, under which its equipment would be valued at 5% of acquisition
cost after only five years of use.2 In early 2013, Mr. Allen forwarded copies of the
original and revised schedules to the Assessor, stating that the previous assessor had
approved the original schedule before he left office.

       In March 2013, Mr. Allen notified Administrative Judge Brook Thompson, that
Toyota and the County reached a settlement and would be submitting an agreed order.
Later that day, Mr. Allen sent the Assessor an email, stating that Toyota’s appeals for
2008 through 2012 would be settled using Toyota’s 2011 proposed depreciation
schedule.3

      Accordingly, in early June 2013, Mr. Allen sent the Assessor a draft stipulation
and agreed order. As proposed by Toyota in 2011, the draft provided that Toyota’s
equipment would be valued using the standard depreciation schedule for years one
through seven and then at 5% each year after that. The order included a total value of
equipment and calculated new assessments for each year:

       TAX YEAR                       VALUE                          ASSESSMENT
       2008                           $2,753,586                     $826,076
       2009                           $2,585,626                     $775,688
       2010                           $2,717,056                     $815,117



       2
          Toyota based its revised proposal on the fact that the majority of its equipment was used to
manufacture parts for cars, which had model lives of only five years, as opposed to trucks, which had
model lives of seven years.
       3
           By this time, Toyota had also appealed its 2012 tax assessment.



                                                       -3-
        2011                          $2,381,308                     $714,392
        2012                          $2,695,413                     $808,624

Mr. Allen asked the Assessor to review the draft and “make sure that the settled values
and assessments conform to how we agreed to settle.”

       On the same day, Toyota sent a letter to the Assessor via Mr. Allen, requesting
permission to appeal the 2013 valuation of its equipment directly to the State
Equalization Board.4 Toyota reminded the Assessor that the parties had “agreed to
resolve” the appeals for 2008 through 2012 and notified him that Toyota seeking the
same nonstandard depreciation schedule for 2013:

        The taxpayer appealed the assessment for the tax years 2008, 2009, 2010,
        2011 and 2012. The parties have agreed to resolve those appeals. We
        prepared an Agreed Order and Stipulation that we have provided to John C.
        E. Allen, the attorney with the Comptroller’s Office representing you in
        your capacity as Property Assessor for Anderson County.

        As set forth on the Tangible Personal Property Schedule filed by the
        taxpayer, the taxpayer valued the Property at a nonstandard value of
        $2,695,413, which is consistent with the settlement as agreed by the parties
        for the years 2008–2012.

       Three weeks later, Mr. Allen signed the Agreed Order on behalf of Toyota’s
counsel and the Assessor “with express permission” and submitted it to Administrative
Judge Thompson. Later that day, Mr. Allen sent the Assessor a file-stamped copy and
notified the Assessor that official certificates of assessment would be issued within 75
days after the Agreed Order was entered.

      Three days later, June 24, 2013, Judge Thompson signed and entered the Agreed
Order, which included a signed Certificate of Service stating the Department of State
mailed or otherwise transmitted a copy to the Assessor.



        4
          If a taxpayer believes its property “has been assessed on the basis of an appraised value that is
more than the fair market value,” the taxpayer may file a complaint with the Anderson County Board of
Equalization. Tenn. Code Ann. § 67-5-1407(a). In the alternative, owners of industrial and commercial
tangible property may obtain consent from the Anderson County Assessor to appeal directly to the State
Board of Equalization (“the State Board”). Id. § 1412(b)(2).



                                                       -4-
      Fifteen days later, July 9, 2013, the Assessor sent Mr. Allen an email stating that
the County would not accept Toyota’s proposed valuation for the 2013 tax year.
Although Toyota’s 2013 valuation was based on the same nonstandard depreciation
schedule used in the Agreed Order, the Assessor did raise any issue with the use of the
nonstandard schedule for the 2008–2012 valuations.

       On September 16, 2013, the State Board issued revised certificates of assessment
for tax years 2008 through 2012 using the numbers provided in the Agreed Order. The
Certificates noted that the matter was “[s]ettled pursuant to agreement between the
parties” and were signed by the State Board’s Executive Secretary, Kelsie Jones.

                          III.   MOTIONS TO SET ASIDE

        On September 22, 2013—nearly three months after Administrative Judge
Thompson entered the Agreed Order—the County filed a motion with the State Board to
set aside the Agreed Order. In an affidavit, the Assessor contended that he never agreed
to the settlement and never gave Mr. Allen permission to sign the Assessor’s name.
Toyota opposed the motion and filed the affidavit of Joseph Gibbs, who represented
Toyota during the negotiations. Mr. Gibbs stated that he had negotiated with Mr. Allen
in good faith in the belief that Mr. Allen had authority to act on behalf of the Division of
Property and the Assessor. Moreover, Toyota asserted that the State Board no longer had
jurisdiction over the matter because the limitations period for appealing or otherwise
seeking review of the Agreed Order had passed.

       By this time, Administrative Judge Thompson had been replaced as the presiding
judge with the State Board’s Executive Secretary, Mr. Jones. As administrative judge,
Mr. Jones construed the County’s motion as one for extraordinary relief under Tenn. R.
Civ. P. 60.02. Based on the pleadings and affidavits, however, Mr. Jones found the
County did not sufficiently demonstrate “mistake, surprise, or excusable neglect,” nor
fraud or misconduct of an adverse party. Accordingly, Mr. Jones denied the County’s
motion.

       Undeterred, the County filed a second Motion to Set Aside the Agreed Order on
January 17, 2014. This time, Mr. Jones decided the allegations warranted an evidentiary
hearing, which was eventually set for May 2016.

        At the hearing, the Assessor testified that he never agreed to the settlement and
never gave Mr. Allen permission to sign the Agreed Order on his behalf. The Assessor
also asserted that he spoke with the State Board’s Executive Secretary, Mr. Jones, about
the Agreed Order after discovering that it had been entered. The Assessor’s testimony
was contradicted by that of Mr. Allen, who testified that the Assessor expressly approved
the settlement and gave Mr. Allen permission to sign the Agreed Order via telephone.

                                               -5-
       The next month, June 2016, Mr. Jones entered an Initial Decision and Order. Mr.
Jones held that the County failed to prove that the Assessor did not consent to the
settlement or give permission for Mr. Allen to sign the Agreed Order. Mr. Jones
reasoned that Mr. Allen’s testimony was more credible than the Assessor’s testimony:

      [Mr.] Allen’s emails to [the Assessor] support Allen’s contention that he
      made [the Assessor] fully aware of the pending settlement and the details of
      settlement. [The Assessor] inherited settlement discussions that had begun
      and neared fruition before he took office. [The Assessor] discussed with
      Allen and then rejected a counter-offer from Toyota. A long-awaited trial of
      the appeals was scheduled for March 5, 2013, and then postponed solely to
      accommodate finalization of a settlement.

      The [A]ssessor’s failure to respond to multiple emails from Allen
      describing and circulating the Agreed Order and Stipulation prior to its
      entry, and the [A]ssessor’s failure to respond after the Judge Thompson’s
      office mailed the Agreed Order and Stipulation as entered, suggest the
      [A]ssessor knew or had reason to know of the settlement and failed for
      some reason to react.

                                     .      .         .

      The undersigned administrative judge finds the most likely conclusion from
      the evidence, is that [the Assessor] was aware of the settlement as entered
      but did not appreciate its revenue implications until later and sought to
      modify the settlement only when he did. In trying to recall conversations
      with Allen, [the Assessor] remembered opposing Toyota’s requested
      modification in February 2013, and he also remembered opposing, in
      August 2013, a direct appeal and settlement for the later tax year 2013.
      Sandwiched between those discussions came the Agreed Order and
      Stipulation for 2008–2012. Allen recalls getting [the Assessor]’s
      permission to sign this document for the [A]ssessor, and despite [the
      Assessor]’s conflicting recollection, the absence of any written response to
      Allen’s emails or Gibbs’ letter suggests the [A]ssessor’s recollection failed
      him. The [A]ssessor’s contention, that [Mr. Allen] did not have his
      permission to sign the settlement on his behalf, is not supported by a
      preponderance of the evidence, much less by clear and convincing
      evidence.

      The County did not object to Mr. Jones Initial Order, which became final on
August 5, 2016.


                                                -6-
                      IV.    CHANCERY COURT PROCEEDINGS

       In October 2016, the County filed a petition for judicial review in the Anderson
County Chancery Court. The County contended that the evidence did not support the
State Board’s decision and that Mr. Jones should have recused himself from the matter.
Toyota filed a response and motion for summary judgment, once again arguing that the
State Board lacked subject matter jurisdiction over the County’s Motion to Set Aside.

       After overruling Toyota’s Motion for Summary Judgment, the court held a hearing
at which counsel made presentations; on December 2017, the trial court entered a final
order. Regarding subject matter jurisdiction, the court found that the County filed its
motion properly, and any issue with timing was effectively waived when the State Board
determined that an evidentiary hearing was necessary. But the court reversed the State
Board’s decision, concluding that Mr. Jones reached “an illogical decision and . . .
resolv[ed] the case on a clearly erroneous assessment of the evidence.” The court
reasoned there was no documentary evidence to show that the Assessor agreed to the
settlement terms or gave Mr. Allen permission to sign the Assessor’s name. The court
further found that the timing of emails between Mr. Allen and Assessor Alley
contradicted Mr. Allen’s testimony that he received Assessor Alley’s permission over the
telephone.

       The trial court also held that Mr. Jones erred by failing to recuse himself as
administrative judge. The court noted that Tenn. Code Ann. § 4-5-317 required the
County’s motion to be heard by the same administrative judge that rendered the initial
decision, and it found that Mr. Jones violated Rules of Judicial Conduct 2.11(a)(1) and
6(b) because he had personal knowledge of the facts that were in dispute as Executive
Secretary for the State Board. Accordingly, the court set aside the Agreed Order and
remanded the matter for further proceedings. This appeal followed.

       Toyota’s appeal presents three issues: (1) whether the trial court erred in its denial
of Toyota’s Motion for Summary Judgment when the County failed to seek relief from
the Agreed Order within the limitation periods; (3) whether the trial court applied the
incorrect standard of review to the State Board’s decision by reweighing the evidence;
and (3) whether the trial court erred by concluding that the administrative law judge
should have recused himself.

                                         ANALYSIS

                        I.   SUBJECT MATTER JURISDICTION

      Toyota argues that it was entitled to summary judgment as a matter of law because
the Assessor knew about the Agreed Order but did not seek relief until after the State

                                               -7-
Board lost subject matter jurisdiction. Thus, Toyota asserts that all subsequent
proceedings and orders were void. We respectfully disagree.

       “Subject matter jurisdiction concerns a court’s ‘lawful authority to adjudicate a
controversy brought before it’ and is conferred on a court by statute or the constitution.”
Griffin v. Campbell Clinic, P.A., 439 S.W.3d 899, 902 (Tenn. 2014). “Whether a trial
court has subject matter jurisdiction over a case is a question of law that we review de
novo with no presumption of correctness.” Furlough v. Spherion Atl. Workforce, LLC,
397 S.W.3d 114, 122 (Tenn. 2013).

       The Tennessee General Assembly has conferred to the State Board jurisdiction
“over the valuation, classification and assessment of all properties in the state.” Tenn.
Code Ann. § 67-5-1501. As authorized, the State Board has delegated to the Appeals
Assessment Commission authority to hear taxpayer appeals. See id. § 1502. The State
Board may also appoint an administrative judge to conduct a hearing and recommend
proposed findings of fact and conclusions. See id. § 1505(a) and (c). The State Board’s
enabling legislation provides several avenues for appealing or otherwise contesting the
orders of an administrative judge, the Appeals Assessment Commission, or the State
Board itself. See, e.g., id. § 1501(c) (providing a thirty-day period to appeal an
administrative judge’s initial order).

       It is undisputed that Anderson County did not pursue any of these statutory
remedies within the prescribed limits. Instead, the County moved for extraordinary relief
from the State Board’s final judgment due to mistake or fraud.

        According to the Uniform Rules of Procedure for Hearing Contested Cases Before
State Administrative Agencies, administrative agencies may look to the Tennessee Rules
of Civil Procedure for guidance in determining the procedure to following in situations
not otherwise addressed by the Uniform Rules. Yokley v. State Bd. of Educ., 305 S.W.3d
523, 526 (Tenn. Ct. App. 2009) (citing Tenn. Comp. R. & Regs. 1360-4-01-.01(3)
(2004)). We have interpreted this provision as permitting the Board of Equalization to
consider a motion for relief from a final judgment under the guidance of Tenn. R. Civ. P.
60.02. See Madison Cty. v. Tennessee State Bd. of Equalization, No. W2007-01121-
COA-R3-CV, 2008 WL 2200050, at *2 (Tenn. Ct. App. May 27, 2008) (reviewing State
Board judgment on motion for relief from a final judgment under the guidance of Rule
60.02); cf. Alman Const. Co. v. Tennessee Dep’t of Labor, No. 01-A-019111-CH00420,
1992 WL 151434, at *5 (Tenn. Ct. App. July 2, 1992) (concluding administrative agency
had jurisdiction to consider motions under Tenn. R. Civ. P. 60.02 after an order became
final).




                                              -8-
       “Rule 60.02 motions follow the general rule that expiration of a limitations period
does not deprive the court of jurisdiction.” Levitt, Hamilton, & Rothstein, LLC v. Asfour,
587 S.W.3d 1, 9 (Tenn. Ct. App. 2019).5 Accordingly, when a consent decree is entered
without the consent of both parties, relief may be obtained pursuant to Tenn. R. Civ. P.
60.02. See McNeese v. Williams, No. M2015-01037-COA-R3-CV, 2016 WL 937168, at
*5 (Tenn. Ct. App. Mar. 10, 2016) (concluding that relief under Rule 60.02(5) was
appropriate when an “agreed order” was entered by the trial court without the consent of
both parties).

      Accordingly, we find no error in the State Board’s consideration of the County’s
Motion to Set Aside or the trial court’s decision that it had subject matter jurisdiction.6

                               II.    RECUSAL OF JUDGE JONES

        Having determined that the State Board and trial court had subject matter
jurisdiction, we next consider whether the administrative judge, Mr. Jones, had a non-
waivable conflict of interest. The trial court held that Mr. Jones should have recused
himself under Tenn. Code Ann. § 4-5-317 and Rules of Judicial Conduct 2.11(a) and 6(b)
due to Mr. Jones’ involvement as Executive Secretary of the State Board. We disagree
with the court’s holding for three reasons.

       First, Tenn. Code Ann. § 4-5-317 applies to petitions for reconsideration filed
“within fifteen (15) days after entry of an initial or final order.” As noted, it is
undisputed that the County did not seek reconsideration of the Agreed Order within


        5
           Rule 60.02 motions alleging mistake, inadvertence, surprise, excusable neglect, fraud,
misrepresentation, or other misconduct of the adverse party, must be made “within a reasonable time, and
. . . not more than one year after the judgment, order or proceeding was entered or taken.” Whether a
Rule 60.02 motion was filed “within a reasonable time” is a question of fact. Rogers v. Estate of Russell,
50 S.W.3d 441, 445 (Tenn. Ct. App. 2001) (citing Thompson v. Firemen’s Fund Ins. Co., 798 S.W.2d
235, 238 (Tenn. 1990)). Toyota has not raised the issue of whether the facts establish an unreasonable
delay under Rule 60.02.
        6
           Toyota also contends that the trial court failed to comply with Tenn. R. Civ. P. 52.01 when
ruling on Toyota’s Motion for Summary Judgment because the court did not make sufficient findings of
fact or conclusions of law. We need not address this issue, however, because Toyota’s Motion for
Summary Judgment was predicated on the same subject matter jurisdiction argument that the trial court
rejected in its final order. Although trial court based its decision on a finding of waiver, we “may affirm a
judgment on different grounds than those relied on by the trial court when the trial court reached the
correct result.” Lewis v. NewsChannel 5 Network, L.P., 238 S.W.3d 270, 302 n.31 (Tenn. Ct. App. 2007)
(citations omitted).



                                                        -9-
fifteen days. Instead, the County sought extraordinary relief under the guidance of Tenn.
R. Civ. P. 60.02. Thus, Tenn. Code Ann. § 4-5-317 does not apply to the present matter.

        Second, the County had the affirmative burden of seeking disqualification at the
administrative level. Tennessee’s Code of Judicial Conduct does not apply directly to
administrative judges. Moncier v. Bd. of Prof’l Responsibility, 406 S.W.3d 139, 160
(Tenn. 2013). Nonetheless, the UAPA implicitly incorporates the Code of Judicial
Conduct in Tenn. Code Ann. § 4-5-302(a), which provides, “Any administrative judge,
hearing officer or agency member shall be subject to disqualification for bias, prejudice,
interest or any other cause provided in this chapter or for any cause for which a judge
may be disqualified.” However, the UAPA also requires disqualification to be sought
“after receipt of notice indicating that the individual will serve or, if later, promptly upon
discovering facts establishing grounds for disqualification.” Tenn. Code Ann. § 4-5-
302(b). Thus, the parties to an administrative action have the affirmative burden of
seeking disqualification. See Methodist Healthcare-Jackson Hosp. v. Jackson-Madison
Cty. Gen. Hosp. Dist., 129 S.W.3d 57, 72 (Tenn. Ct. App. 2003) (contrasting an agency
rule that placed “the mandatory duty of disclosure and recusal on the Commission
member” with Tenn. Code Ann. § 4-5-302(b), which “provides only that an aggrieved
party ‘may’ petition for disqualification”). Failure to comply with the requirements of §
302(b) results in waiver. See Cox v. Tennessee Bd. of Veterinary Med. Examiners, No.
M2010-01582-COA-R3-CV, 2011 WL 5043380, at *11 (Tenn. Ct. App. Oct. 21, 2011)
(holding that party’s failure to seek disqualification of board members during the
contested case rendered his argument untimely on appeal).7

        Before the 2016 evidentiary hearing, the County had ample notice that Mr. Jones
signed the 2013 certificates of assessment in his capacity of Executive Secretary of the
Equalization Board and was presiding over the Motion to Set Aside. But the County
failed to raise Mr. Jones’s purported conflict of interest until its appeal to the trial court.
Thus, we conclude that the County waived its objection.

      Third, even if the County had not waived the issue, we find its arguments are
without merit. “The burden of establishing a disqualifying interest rests on the party
seeking disqualification.” Moncier, 406 S.W.3d at 161 (citing Schweiker v. McClure, 456
U.S. 188, 196 (1982)). The burden of proof for disqualifying an administrative officer is


       7
          In Malone & Hyde, Inc., Southaven Div. v. Tennessee Dep’t of Revenue, this court found § 4-5-
302 could not be waived when the administrative judge was sitting “on a case in which his superior [was]
a participant.” No. 01-A-01-9302-CH00056, 1993 WL 295023, at *1 (Tenn. Ct. App. Aug. 4, 1993).
There are no similar circumstances in this case.



                                                    - 10 -
higher than that for disqualifying a judicial officer. “For purposes of constitutional due
process . . . administrative adjudicators are afforded a presumption of honesty and
integrity.” Moncier, 406 S.W.3d at 161; c.f. Tennessee Cable Television Ass’n v.
Tennessee Pub. Serv. Comm’n, 844 S.W.2d 151, 165 (Tenn. Ct. App. 1992) (“[P]ersons
seeking to disqualify an agency member from a rulemaking proceeding must support
their motion by clear and convincing evidence.” (citing Ass’n of Nat. Advertisers, Inc. v.
F.T.C., 627 F.2d 1151, 1170 (D.C. Cir. 1979))).

      In its brief to this court, the County materially misrepresented the evidence of the
Assessor’s interactions with Mr. Jones, insinuating that Mr. Jones prejudged the matter:

      [W]hen Assessor Alley first noticed his fictitious signature on the Agreed
      Order[,] he called both Attorney Allen and Secretary Jones and adamantly
      expressed his concerns about the signing of his name without permission.
      Despite his best efforts to communicate his lack of agreement to the terms
      and his concerns about Attorney Allen signing his name, both Allen and
      Secretary Jones disregarded Assessor Alley’s concerns and pretended the
      agreement was valid.

       The Assessor’s testimony, however, was equivocal on whether, when, and on what
subject he spoke with Mr. Jones:

      Q.     Who did you talk to at the State Board?

      A.     Mr. Jones and maybe Bobby Lee at the time. I don’t know who
             was—I don’t know who I—and then, of course, [the County
             Attorney] first and then—

      Q.     When you spoke—when you called, did you speak directly with Mr.
             Kelsey Jones?

      A.     I believe so.

      Q.     And what did you discuss?

      A.     I don’t—I don’t directly recall. It was about the whole timely filing
             of the deal.

      Q.     And did you tell him that you had never consented—

      A.     Uh-huh.

      Q.     —to this? In September, you told Mr. Jones that?

                                             - 11 -
        A.          No. I didn’t say what month. I don’t remember if the time frame is
                    after I got that, I’m sure. I wouldn’t have called prior.

        This testimony does not establish that the Assessor “adamantly expressed his
concerns” to Mr. Jones, much less that Mr. Jones “disregarded” the Assessor’s concerns
or “pretended the agreement was valid.” Thus, the County’s evidence falls far short of
rebutting the presumption that Mr. Jones carried out his duties with honesty and
integrity.8

             III.     THE STATE BOARD’S DENIAL OF THE COUNTY’S MOTION

      Finally, Toyota contends that the trial court erred by finding the evidence in the
administrative record did not support the State Board’s decision to deny the County’s
motion to set aside the agreed order. On this point, we agree.

       As an initial matter, the parties assert conflicting standards apply to this court’s
review. The County cited to Tenn. Code Ann. § 67-5-1511 as authority for its petition
for judicial review to the chancery court. Review of final actions under § 67-5-1511 is
conducted pursuant to a de novo standard of review. Richardson v. Tennessee Assessment
Appeals Comm’n, 828 S.W.2d 403, 406 (Tenn. Ct. App. 1991). The County contends the
State Board’s denial of the Motion to Set Aside was a “final action” under § 67-5-1511
because the State Board’s decision “affirmed the Agreed Order at issue[,] which in
essence is the final ruling on the merits.”

        Again, the County’s Motion to Set Aside did not challenge the merits of the
Agreed Order directly. The Motion to Set Aside was a motion for extraordinary relief
based on an allegedly fraudulent act that, if proven, would invalidate the order’s validity.
See McNeese, 2016 WL 937168, at *5 (explaining that, without the consent of both
parties, a court has no power to enter an agreed order because “a consent judgment does
not represent the reasoned decision of the court but is merely the agreement of the parties,
made a matter of record by the court”). A Rule 60.02 motion does not affect the finality
of the judgment. Tenn. R. Civ. P. 60.02. Nor does it “toll the time for taking an appeal.”
Wells Fargo Bank, N.A. v. Dorris, 556 S.W.3d 745, 751 (Tenn. Ct. App. 2017); see Tenn.
R. Civ. P. 59.01 (stating that motions under Rules 50.02, 52.02, 59.07, and 59.04 “are the


        8
          Although Toyota claims that the County expressly waived the alleged conflict of interest during
the administrative hearing, we also find this is without merit. The County’s express waiver during the
administrative hearing was limited to Mr. Jones’s disclosure that he once referred a family member to the
firm representing Toyota. No discussion was held during the hearing about Mr. Jones’s role as Executive
Secretary of the State Board.



                                                     - 12 -
only motions contemplated in these rules for extending the time for taking steps in the
regular appellate process”). Thus, the State Board’s denial of the County’s Motion to Set
Aside was not a “final ruling on the merits” as asserted by the County.

       Accordingly, the County’s petition for judicial review was subject to the usual
standard for judicial review of administrative decisions in Tenn. Code Ann. § 4-5-322(h).
See Madison Cty., 2008 WL 2200050, at *3 (reviewing agency decision on Rule 60.02
motion under the UAPA). Under Tenn. Code Ann. § 4-5-322(h), a court may reverse or
modify an administrative board’s ruling if the board’s findings, inferences, conclusion, or
decisions are:

       (1)    In violation of constitutional or statutory provisions;

       (2)    In excess of the statutory authority of the agency;

       (3)    Made upon unlawful procedure;

       (4)    Arbitrary or capricious or characterized by abuse of discretion or
              clearly unwarranted exercise of discretion; or

       (5)(A) Unsupported by evidence that is both substantial and material in the
              light of the entire record.

Id. § 322(h). In making its determination, this court engages in a three-step analysis:

       The court must first determine whether the agency has identified the
       appropriate legal principles applicable to the case. Then, the court must
       examine the agency’s factual findings to determine whether they are
       supported by substantial and material evidence. Finally, the reviewing court
       must examine how the agency applied the law to the facts. This step is, of
       course, a highly judgmental process involving mixed questions of law and
       fact, and great deference must be accorded to the agency. At this stage, the
       court must determine whether a reasoning mind could reasonably have
       reached the conclusion reached by the agency, consistent with a proper
       application of the controlling legal principles.

McEwen v. Tennessee Dep’t of Safety, 173 S.W.3d 815, 820 (Tenn. Ct. App. 2005)
(footnotes omitted) (citations omitted). The scope of review is the same for the trial
court. Methodist Healthcare-Jackson Hosp. v. Jackson-Madison Cty. Gen. Hosp. Dist.,
129 S.W.3d 57, 63 (Tenn. Ct. App. 2003).

       Here, the gravamen of the County’s petition for judicial review was that the
evidence did not support the administrative judge’s findings that the Assessor had agreed
to the settlement and given permission for Mr. Allen to sign the Agreed Order on his
                                              - 13 -
behalf. The trial court agreed, finding that the documentary evidence, or lack thereof,
gave more credibility to the Assessor’s testimony.

        However, “[w]hen [an] agency conducts a hearing and can evaluate the witnesses
as they testify, this Court gives the tribunal’s credibility determinations great weight.”
City of Memphis v. Civil Serv. Comm’n, 239 S.W.3d 202, 208 (Tenn. Ct. App. 2007)
(citing Pruitt v. City of Memphis, No. W2004-01771-COA-R3-CV, 2005 WL 2043542, at
*7 (Tenn. Ct. App. Aug. 24, 2005)). “[A]ppellate courts will not re-evaluate a trial
judge’s assessment of witness credibility absent clear and convincing evidence to the
contrary.” Wells v. Tennessee Bd. of Regents, 9 S.W.3d 779, 783 (Tenn. 1999).
Moreover, “the substantial and material evidence standard does not justify reversal of an
administrative decision only because the evidence could also support another result.” City
of Memphis, 239 S.W.3d at 208 (citing Martin v. Sizemore, 78 S.W.3d 249, 276 (Tenn.
Ct. App. 2001)).

       The administrative judge found that the Assessor and Mr. Allen “contradicted one
another[,] but other circumstances to which they testified len[t] more credibility to Mr.
Allen’s version of events.” The judge found that the Assessor was “fully aware of the
pending settlement and the details of settlement,” engaged in the negotiating process,
received the Agreed Order after it was entered, negotiated with Mr. Allen on whether to
apply the same terms to the 2013 tax year, and made no written objection to the
settlement until after it was certified as final. These facts, combined with Mr. Allen’s
testimony that he received the Assessor’s approval, led the administrative judge to
conclude that the County failed to show by clear and convincing evidence that the
Assessor did not approve the terms or give Mr. Allen permission to sign the Agreed
Order.

       The trial court, on the other hand, when reviewing the transcript of the hearing,
gave greater weight to the Assessor’s testimony and focused on the lack of documentary
evidence supporting Mr. Allen’s testimony. In its analysis, the court pointed out that Mr.
Allen took action during the settlement proceedings before seeking permission from the
Assessor on two different occasions, and Mr. Allen did not include the Assessor when
emailing with Toyota about revisions to the Agreed Order. The court discounted Mr.
Allen’s testimony about receiving permission to sign the Agreed Order because the
Assessor “did not indicate that any telephone conversation took place between Mr. Allen
and himself,” and there was no “record of such a telephone call taking place.”

       Although the trial court identified evidence that could support another result, as
noted above, we are obliged to afford great deference to the agency’s decision. The
administrative judge had the opportunity to observe both witnesses and make the all-
important assessment of credibility; the judge’s opinion demonstrated a reasoned
discussion of the conflicting evidence. The judge had substantial and material evidence

                                             - 14 -
for the decision, and “a reasoning mind could reasonably have reached the conclusion
reached by the agency, consistent with a proper application of the controlling legal
principles.” McEwen, 173 S.W.3d at 820. We find no reason to set aside the
administrative judge’s denial of the County’s Rule 60.02 motion.

                                       IN CONCLUSION

        For the foregoing reasons, we reverse the judgment of the trial court, and remand
the case to the trial court with instructions to remand it to the State Board of Equalization
for further proceedings consistent with this opinion.




                                                  RICHARD H. DINKINS, J.




                                               - 15 -